DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitations of “a first component serving as the focused component” and “a second component serving as the focused component”. The claim is indefinite as to how both first and second components serve as the focused component (focused component being singular). Claims 5 and 6 are rejected as depending from and including the indefinite subject matter of claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furumoto et al. (US 2008/0313151) (hereinafter Furumoto) in view of Herrman et al. (US 2015/0127131)(hereinafter Herrman).
Regarding claims 1, 7, and 8, Furumoto teaches a design assistance system, and non-transitory medium, comprising: a component information management server comprising an issue/measure information memory that cumulatively stores a component to be used in a design assistance tool, an issue on the component, and 
support system searches the leader line information of the searched note information for a related part.  The design support system registers in the DB 110 of the server apparatus 100 characteristic information of the searched part, knowledge information extracted from the note information, and related information between the characteristic information and the knowledge 
information”). Furumoto does not explicitly teach displaying a measure to address the issue in the design component. However, Herrman teaches storing in memory and displaying a measure to address the issue in the design component (fig. 1, S142, “remove undercut” and “add fillet @corners >= R.125”; ph. [0059]-[0061]). One of ordinary skill before the effective filing date would have been motivated to modify Furumoto in the manner taught by Herrman in order to allow the collaborative CAD tool to “generate prompts to alter a current and/or previously-entered virtual feature(s) to enable and/or improve manufacturability of the real part as a whole.”(Herrman, ph. [0062]). 
	Regarding claim 2, the Furumoto/Herrman combination teaches the system of claim 1. Furumoto further teaches the design terminal further comprises a focused component selecting unit that selects the focused component from among a plurality of components displayed on the display screen of the design assistance tool (ph. [0088], “In this screen, when a user selects a hinge portion, an outline information screen as shown in FIG. 6 is displayed by the knowledge . 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Byers et al. (US 2018/0322694) teaches a collaborative CAD drawing tool;
Bowman et al. (US 2017/0337215) teaches data sharing in CAX applications;
Hirshtick et al. (US 2016/0246899) teaches multi-user cloud parametric feature-based 3D CAD system;
Gupte et al. (US 2016/0125108) teaches knowledge based interfacing between computer aided analysis and geometric model;
Webster et al. (US 2016/0098494) teaches integration of analysis with multi-user CAD.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570.  The examiner can normally be reached on M-F 9-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/Primary Examiner, Art Unit 2198